SEPARATE CONCURRING OPINION.
JOHNSON, J.'
The facts in the record, as I understand them, differentiate this case in vital particulars from the state of case before us in Graff v. Brewing Co., 130 Mo. App. 618, and 145 Mo. App. 364, and I concur in the reversal of the judgment, believing that plaintiff has failed to show a breach of duty which would afford her a cause of action in tort. But 1 cannot agree with the view of my brother Ellison which, if sound, would necessitate the overruling of our decisions in the Graff case. The better rule and the one supported by the weight of authority is that “where a covenant creates a duty, a neglect to perform that duty is a ground for an action in tort” (Chaney v. Burns, 56 N. Y. 136; Quay v. Lucas, 25 Mo. App. l. c. 8), and there can be no logical ground upon which the relationship of landlord and tenant may be exempt from the operation of that rule. Nor can any good reason be assigned for saying that such duty cannot be created by solemn covenant in the demise of premises let to and occupied by a single tenant, but is restricted to instances where the landlord reserves control over portions of the premises used in common by several tenants, as steps, stairways, elevators, etc., in office buildings, flats and apartment houses.
That it may arise from the terms of the letting to a single tenant is a rule well sustained by authority and recognized, I think, in the decisions of our own Supreme Court. In Glenn v. Hill, 210 Mo. 229, no covenant to repair in the contract of letting was pleaded and the Supreme Court observed that “in the absence of an agreement in the lease binding the landlord to put or keep the premises in reapir, he is not liable in *273damages for failure to do so, or for injuries sustained hy the tenant by reason.” In the subsequent discussion the court observes, as we did in the Graff case, that a mere breach of contract cannot be converted into a tort and consequently that .a promise to repair made during the tenancy, even if supported by a consideration, could not arise to the dignity of a legal duty from the landlord to the tenant, for the breach of which an action in tort would lie. A close analysis of the opinion in that case discloses an observance of the distinction between a covenant to repair in a lease which imposes a legal duty upon the landlord, and a mere contractual promise, and concedes, in effect, in the language quoted, that a legal duty could be created by covenant for the breach of which an action in tort might be maintained.
No case to which my attention has been called supports the extreme view that no such duty can be created in a demise except as to parts of premises used in common by different tenants. The nearest approach to such doctrine appears in Miles v. Janvrin, 196 Mass. 431. But the keynote of that opinion is that to maintain an action for injuries the tenant must prove, not only that the landlord agreed to keep the premises in repair, “but he must go one step further and prove that the landlord agreed to maintain the premises in a safe condition for his (the tenant’s) use. . . . there is a difference between a landlord’s agreeing to maintain premises in a safe condition for the tenant’s use and a contract to keep the tenant’s premises in repair.” And in the case of Cavalier v. Pope, 2 K. B. (1905) 757, cited as an authority in the principal opinion, Collins, M. R., is careful to note in his statement of facts that the “terms (of the letting) were not reduced to writing, and there is no finding that anything was then said about repairs.” In denying the right to recover damages he observed, “There was no contract for repairs on the creation of the tenancy. It *274was not made till sometime afterwards, and then it was not a contract to keep in repair bnt to do certain specific repairs. I think the effect of this contract was not to pnt the landlord into control of the premises so as to fix him with liability for a nuisance existing thereon.” Certainly this must be regarded as an intimation that a duty to repair, as distinguished from a mere contractual promise, may he created in the contract of letting. There is no doubt that the landlord, for the purpose of performing such duty, may be given control of the premises in the contract of letting, whether the entire premises be for the sole use of the tenant or for a number of tenants.
Since the separate opinion of my brother Trimble appears to recognize the principle I am holding is sound and does not concur in disapproving the decision in the Graff case, in which I think the principle was correctly applied, but merely withholds expressing an opinion on the subject of the applicability of the principle to the facts of that case, I concur with the conclusion in his opinion that the judgment in the instant case should be reversed because the facts do not show a breach of duty giving plaintiff a cause of action in tort.